Exhibit 10.2 PACIFIC ASIA PETROLEUM, INC. REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of , 2008 by and among PACIFIC ASIA PETROLEUM, INC., a Delaware corporation (the “Company”) and the holders of Common Stock of the Company listed on Exhibit A hereto (the “Holders”) pursuant to that certain Agreement and Plan of Merger dated as of July 1, 2008 (the “Merger Agreement”). WHEREAS, pursuant to the Merger Agreement, Navitas Corporation (“Navitas”) shall merge with and into the Company, and the previously outstanding480,000 shares of Company common stock (the “Reacquired Common Stock”) registered in the name of Navitas shall, by reason of the merger contemplated by the Merger Agreement (the “Merger”), be reacquired by the Company, and shall resume the status of authorized and unissued shares of Company common stock; WHEREAS, pursuant to the Merger Agreement, the Company shall issue to the Holders an aggregate of 450,005 shares of common stock of the Company (the “Common Stock”) as consideration in the Merger; WHEREAS, prior to the effectiveness of the Merger, the Reacquired Common Stock had certain registration rights pursuant to that certain Registration Rights Agreement, dated May 7, 2007, entered into by and among the Company and each investor signatory thereto (the “Original Rights Agreement”) in the form attached hereto as Exhibit B; WHEREAS, the Company and Holders desire to enter into this Agreement in order to provide the Holders with similar piggyback registration rights with respect to the Common Stock as Navitas had with respect to the Reacquired Common Stock immediately prior to the effectiveness of the Merger, as well as certain related restrictions and obligations with respect to such shares; NOW, THEREFORE, the parties hereto hereby covenant and agree as follows: 1.Certain Definitions.As used in this Agreement, the following terms shall have the following respective meanings: “Business Day” means any day other than Saturday, Sunday or any other day on which commercial banks in The City of New York are authorized or required by law to remain closed. “Commission” shall mean the Securities and Exchange Commission or any other federal agency at the time administering the Securities Act. “Common Stock” shall mean the Common Stock of the Company. 1 “Co-Placement Agents” shall mean Chadbourn Securities, Inc. and Sierra Equity Group, Ltd. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or any similar federal statute, and the rules and regulations of the Commission thereunder, all as the same shall be in effect at the time. “Holder” or “Holders” shall mean any Person or Persons to whom Registrable Securities were originally issued or permitted transferees under this Agreement who hold Registrable
